DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/08/2022 has been entered. Claims 1, 3-12 have been amended, claim 2 has been cancelled and new claim 13 has been added. Therefore, claims 1, and 3-13 are now pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US – 2002/0180257 A1) and further in view of Prohaszka et al. (US – 2017/0151935 A1).
As per claim 1, Gill discloses Electro-Hydraulic Brake Actuating Device for a Trailer comprising:
signalling means (56, The control sensor 56 is adapted to provide a signal which indicates that the tow vehicle braking system 14m [0022], Fig; 1) for generating an electrical signal based on an action applied by a driver to a brake operating unit (via brake pedal 16, the control sensor 56 can be carried by the tow vehicle and of the type positioned at or near the brake pedal 16 to sense or detect physical movement of the brake pedal 16, [0022], Fig: 1);
a brake control unit (a central processing unit or controller 58, [0022], Fig: 1);
communication means (As shown in FIG. 1, the illustrated control sensor 56 is in communicaton with the controller 58 by a suitable hard wire or wireless connection 60, [0026], Fig: 1) for providing the electrical signal from the signalling means to the brake control unit ([0022]-[0026], Fig: 1).
Gill discloses all the structural elements of the claimed invention but fails to explicitly disclose means for determining weight of the trailer;
the brake control unit being configured to:
use the determined weight of the trailer to obtain a gain value (G) by using one or more of a predetermined function or a look-up table stored in a memory of the brake control unit;
calculate a braking power signal value using the electrical signal and the gain value;
provide a braking power control signal to an electric braking unit of a wheel of the trailer, based on the braking power signal value.
Prohaszka  discloses Adaptive Trailer Oscillation Detection and Stability Control comprising:
means for determining weight of the trailer (The PID controller 36 may be configured for dynamic tuned control of weighted proportional (Kp), integral (Ki), derivative (Kd), and feed forward (Ff) constants of the PID in response to vehicle dynamic response signals received from the IMU 20, therefore, it’s required some kind of measure the weight of the trailer, [0031], Fig: 3));
the brake control unit (30) being configured to:
use the determined weight of the trailer to obtain a gain value (G) by using one or more of a predetermined function or a look-up table stored in a memory of the brake control unit (he brake controller 30 can apply brake control using proportional integral derivative control as shown in the FIG. 5 flow diagram. The PID controller 36 may be configured to populate and amend feed-forward and gain tables using data available to the brake controller 30, and to configure the brake activation signal to command a trailer wheel brake system to apply trailer braking for durations and magnitudes of braking force calculated at least in part by referencing values stored in the tables. The PID controller 36 may be configured for dynamic tuned control of weighted proportional (Kp), integral (Ki), derivative (Kd), and feed forward (Ff) constants of the PID in response to vehicle dynamic response signals received from the IMU 20. A measured process value may be based on the percent displacement, with the desired set point reference fixed at a nominal percent. This allows the brake controller 30 to apply brake control based on appropriate gain tables, giving more aggressive control with larger displacement percent, and lighter control in response to a smaller displacement percent, [0031], Fig: 3);
calculate a braking power signal value using the electrical signal and the gain value [0031];
provide a braking power control signal to an electric braking unit of a wheel of the trailer (electric trailer wheel brakes 32, [0029], based on the braking power signal value [0031].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the electro-hydraulic brake actuating device for a trailer of the Gill to include the means for determining weight of the trailer, and the brake control unit being configured to use the determined weight of the trailer to obtain a gain value (G) by using one or more of a predetermined function or a look-up table stored in a memory of the brake control unit, calculate a braking power signal value using the electrical signal and the gain value and provide a braking power control signal to an electric braking unit of a wheel of the trailer, based on the braking power signal value, as taught by Prohaszka in order to prevent oscillations threaten loss of control of the trailer.

As per claim 3, Prohaszka further discloses wherein the predetermined function for obtaining the gain value is dividing the determined weight by a reference value, ([0031], Fig: 3).

As per claim 4, Gill discloses, wherein the reference value is pre-set in the brake control unit and is equal to sum of the weight of an empty trailer and a weight of a maximum allowed load ([0022]-[0026], Fig: 1).

As per claim 5, Gill discloses wherein the signalling means (The control sensor 56 is adapted to provide a signal which indicates that the tow vehicle braking system 14 has been actuated and is preferably adapted to provide a signal which is representative of the degree to which the tow vehicle braking system 14 has been actuated, [0022], Fig: 1) for generating the electrical signal is a sensor attachable to the brake operating unit of the tow vehicle, and generation of the electrical signal is based on one or more of:
information from an antilock-braking system of the tow vehicle, or
a pressure reading from a brake system of the tow vehicle (the tow vehicle braking system 14 has been actuated and is preferably adapted to provide a signal which is representative of the degree to which the tow vehicle braking system ([0022], Fig: 1).

As per claim 6, Gill discloses wherein the brake control unit is arrangeable in the trailer (the control sensor 56 can alternatively be carried by the trailer, [0025], Fig: 4).

As per claim 8, Gill discloses wherein the action applied by the driver is a force (via pedal 6, Fig: 2), and increasing the force is configured to increase a braking power of the trailer and decreasing the force is configured to decrease the braking power of the trailer (It is well known in the braking art that to use brake pedal which allow the vehicle driver to apply a force to control the brake, so that increasing the force is configured to increase a braking power of the trailer and decreasing the force is configured to decrease the braking power of the trailer).

As per claim 9, Gill as modified by Prohaszka discloses all the structural elements of the claimed invention but fails to explicitly disclose
wherein the brake control unit is further configured to:
detect connection loss to the tow vehicle;
calculate an emergency braking power signal value using the gain value and a pre-set maximum electrical signal value;
provide the braking power control signal to the electric braking unit of a wheel of the trailer, based on the emergency braking power signal value.
However, Gill disclose trailer braking system include a hydraulic wheel cylinder operable by  fluid force delivered thereto by the third brake fluid conduit, brake shoes or the like operable by the wheel cylinder to brake rotation of a wheel, and a spring member operable to release the brake shoes whenever fluid pressure is reduced. It is noted that other suitable trailer brakes known to those skilled in the art such as, for example, hydraulic drum or disc brakes can alternatively be utilized within the scope of the present invention, [0021].
Therefore, this spring release brake use in emergency situation and to detect a connection loss of the trailer to the tow vehicle is generally known control function in the trailer control brake system.
Therefore, the hydraulic and spring brake release system to provide the emergency situation in the tractor/trailer control system provide more secure operation of the brake system of the trailer an would not need additional braking system which simple and reduce the cost and space of the vehicle.

As per claim 10, Gill discloses an emergency braking system for providing mechanical power to a mechanical braking unit of at least one wheel of the trailer (the trailer brakes 40 can include a hydraulic wheel cylinder operable by fluid force delivered thereto by the third brake fluid conduit, brake shoes or the like operable by the wheel cylinder to brake rotation of a wheel, and a spring member operable to release the brake shoes whenever fluid pressure is reduced, [0021], Fig: 2).

As per claim 11, Prohaszka further discloses a brake control signal unit configured to convert the electrical signal to a number value representing the value of the electrical signal and to send the said representative value over a wireless communication link to the brake control unit, to be used as the electrical signal for calculating the braking power signal (The device 10 may include a human-machine interface (HMI), which may, as shown in FIG. 3, comprise a remote HMI indicator pod 48. The HMI indicator pod 48 may be configured to blink or illuminate respective indicators to indicate when oscillation is detected, when there are issues with the system, and/or whether or not the unit is operating properly. The HMI indicator pod 48 may be one of several remote devices 50 configured for Bluetooth® (LE) capability, and the adaptive stability control device 10 may comprise a Bluetooth® radio 52 to allow for communications between the device 10 and the pod 48. The HMI may be configured for Bluetooth® Low Energy RF (BLE) capability. Since BLE is available in many known wireless end devices, custom services and characteristics can be created to communicate with an operator; and settings, events, and other notifications can be readily communicated, ([0036], Fig: 3).

As per claim 12, Gill discloses wherein the electrical signal is configured to be based on a single continuous action (system having a sensor which detects movement the brake pedal and sends electrical signals to an electric actuator, that is single continuous action, [0022], Fig: 2).


As per claim 13, Prohaszka further discloses wherein the predetermined function to obtain the gain value (G) comprises a comparison of a current weight of the trailer to a maximum weight of the trailer, (0031] and claim 4, Fig: 3).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US – 2002/0180257 A1) as modified by Prohaszka et al. (US – 2017/0151935 A1) as applied to claim 1 above, and further in view of Nigel Gaylard (GB – 2473688, from IDS).
As per claim 7, Gill as modified by Prohaszka discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the means for determining weight of the trailer is selected from a load sensor attachable to a suspension system of the trailer, a force sensor attachable to a suspension system of the trailer, an air pressure sensor attachable to an air spring of the trailer, a tyre pressure monitoring system and controlling means of the air suspension system of the trailer.
Nigel discloses Data Logging Apparatus for a Vehicle comprising:
the means for determining weight of the trailer is selected from a load sensor attachable to a suspension system of the trailer, a force sensor attachable to a suspension system of the trailer, an air pressure sensor attachable to an air spring of the trailer, a tyre pressure monitoring system and controlling means of the air suspension system of the trailer (The sensor system 11 include an arrangement of pressure sensor 11 that inform the electronic control unit 9 of the pressure in a trailer suspension system. From this the electronic control unit 9 can determine the total weight of the vehicle, which includes the load carried by the trailer unit 1, Page 3, second paragraph and page 8, third paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the electro-hydraulic brake actuating device for a trailer of the Gill as modified by Prohaszka to include the determining weight of the trailer in which determining weight of the trailer is selected from a load sensor attachable to a suspension system of the trailer, a force sensor attachable to a suspension system of the trailer, an air pressure sensor attachable to an air spring of the trailer, a tyre pressure monitoring system and controlling means of the air suspension system of the trailer as taught by Nigel in order to control the trailer brake system accurately.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The prior art Gill et al. (US – 2002/0180257 A1) disclosed all limitations recited in independent claim 1, that is generating electric signal, brake control unit, communication means for providing the electrical signal from the signaling means to the brake control unit [0022] – [0026]. Prior art lack new limitations that is use the determined weight of the trailer to obtain a gain value (G) by using one or more of a predetermined function or a look-up table stored in a memory of the brake control unit; calculate a braking power signal value using the electrical signal and the gain value; and provide a braking power control signal to an electric braking unit of a wheel of the trailer, based on the braking power signal value.
Prohaszka et al. (US – 2017/0151935 A1) disclosed gain tables using data available to the brake controller 30, and to configure the brake activation signal to command a trailer wheel brake system to apply trailer braking for durations and magnitudes of braking force calculated at least in part by referencing values stored in the tables.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657               

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657